Honorable ChiirlesA. Allen   Opinion NO.M-626
criminal Didriot  Attorney
Harrison County              Rer Quertione mlating to pay
P. 0. BOX 776                    of court reporter for
Marrhall, Texas 15670            transcribing testimony
                                 tsken befomi an examining
Deax Mr. Allen:                  court.
         Your request fbr an opinion aeka tge following
quertioner
           "1s a Court'Reporterentitled ,toCOQ-
     pensation for tranrcrlbingtestimony talken
     before an examining ooutt?

          "Aseuming that ths answer to the hbove
     queetion is 'yee', is the County obligakei3
     to pay the Court Reporter fees and, if ho,
     out'of what fund ia the fee payable?"
          Article 16.09 of the Code of CrimMal Fxocedute (ap-
plicable to an examining trial) provides;
          "The testimony of each witnese.shall be
     teduced to writing by or under the direction
     of the magistkate, and ahall then be read
     over.to the witness.,or he may read it over
    'himself. Such correctionsehall be maQe in
     the same ae.the witness may dire&r and he
     ehall then sigkthe same by affixing thereto
     .hiename or mark. All tha testkmony thus
     taken shall be certified to by the mag&strate.
     In lieu ot the above provicrion, a atat&ent
     of fact8 authenticatedby State and defense
     counsel and approved by the pteeiding magia-
     trate may be used to preserve the teat!Lmony
   . of ~witnesaee.
                  "
          In'Attorney General's Opinion M-%48 (1968),we
held that an official court reporter is entjitledto reaeonable
Hon. Charles A. Allen,   Page Z(M1'620)


oompensation for his services rendered in taking and tran-
ecribinq the testimony of witnes$ea in an examining trial
proceeding under Article 16.09, V.C.C.P.
         Likewise, we held in Attorney General's opinion
M-303 (1968):
          “A Justice of the Peace, sitting as a
     Magistrate, has the authority and mandatory
     duty to require examining trial proceedings
     to be.reduced to writing, certified, and
     delivered to the proper oougt. when a re-
     porter is officially appoinfed'bythe
     Magistrate, he must be paldja reasonable
     compensationfor his services in preparing
     an original Statement of Fa+s for the
     Court even though the reporfer was first
     retained and paid by defense counsel. Anyone
     interferingwith this judicial proceeding may
     be held in criminal contempt of court."
          Furthermore,   we he'ldin Attorney General's Opinion
M-248,. supra, with reference to the payment of the compensa-
tion of the court reporter:
          ‘1..   any expenee by the prosecuting
     attorney which is necessary and reasonable
     may be certified by him as p'zovidedin Article
     3899(b), Vernon's Civil Statutes, and should
     be paid under Article 40.09, paragraph 5, and
     Attorney General Opinion C-693 (1966). It is
     the duty of the Commissioner"scourt to abide
     by that determination and make payment from
     the general funds of .the county."
           In view of the foregoing you are advised that a
'court reporter is entitled to reasonable oompenaation for
 trsnsoribing testimony taken before an examining court and
that such compensation is to be paid by the county out of
the general fund.
                         SUMMARY
          A oourt repdrter is entitled to reasonable
     oompen#ation for tranecribind testimony taken
     before an examining court under the provisions




                           -2967-
HOfl- Charles A. Allen, page 3 (M-620)



     of Article 16.09, V.C.C.P., and.aueh oompemation
     is to be paid by the county out of the general
     fund.




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTER
Kerns Taylor, Chairman
We E. Allen, Acting Co-Chairman
Bennie Bock
Glenn Brown
James Quick
Bob Lattimore
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRRD WALKER
Executive Assistant

N0L.AWHITE
First As6Lstant




                          -2968-